DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The claims may be allowable if all of the issued raised in this Office Action are addressed. The prior art made of record does not teach or fairly suggest the combination of elements recited in independent claims 1, 4 and 16. Search and consideration was given, however no prior art resulting from the search was found which could fairly teach or suggest the claimed invention. Analysis of the closest prior art of record is discussed below. 
PARK et al., US 2016/0055198 A1 (hereinafter “Park” – as cited in the IDS filed 21 April 2021) discloses a computer device for controlling a storage device based on non-volatile memory where a host transmits an advanced-trim command (TRIM_A) to a controller when a data structure in a file is deleted due to the modification of the file. The controller may receive the advanced-trim command including information corresponding to the deleted data structure from the host and detect whether the data structure in the file has been deleted according to the advanced-trim command. Then, the controller may invalidate the cells that store the deleted data structure according to the information corresponding to the deleted data structure. Finally, the controller may shift data of a cell that has not been invalidated to at least one of the cells that have been invalidated according to a pattern of flag positions indicated by the flag information. While the controller may receive and perform trim operations, Park does not teach or fairly suggest “transmitting, by the controller, a trim request to an external device based on a number of free blocks of the storage device or available memory capacity of the storage device”, “transmitting, by the controller, a stop request…” or “receiving, by the controller, a pattern check stop command…” as claimed. 
Purlia et al., US 8,108,579 B2 (hereinafter “Purlia”) discloses a method for managing data storage where a media control component monitors the usage patterns of media files on a local device. Any media files whose usage pattern falls below a given threshold is identified as a trim candidate. The media control component trims those trim candidates by eliminating data (content) from the media files. However, identifying trim candidates based on a usage pattern threshold does not teach or fairly suggest features such as “transmitting, by the controller, a trim request to an external device based on a number of free blocks of the storage device or available memory capacity of the storage device” and “transmitting, by the controller, a stop request to the external device based on the number of free blocks of the storage device or the available memory capacity of the storage device” as claimed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation are: “a storage controller configured to” in claim 4.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recite sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Priority
The applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, app.no. 15/610,810 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-ATA 35 U.S.C. 112, first paragraph for one or more claims of this application. See the 35 USC §112(a) rejection below for more detail.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Firstly, claims 1, 4 and 16 recite “transmitting, by the controller, a trim request to an external device based on a number of free blocks of the storage device or available memory capacity of the storage device” and “transmitting, by the controller, a stop request to the external device based on the number of free blocks of the storage device or the available memory capacity of the storage device” (e.g. claim 1 lines 3-4 and 7-9 respectively). The examiner has reviewed the specification, but was unable to find support for these limitations.
The specification discloses a host 110 and storage device 130. The host comprises application program 112 and device driver 116. The storage device comprises storage controller 131 (spec., [Fig. 1]). The specification further discloses “Referring to FIG. 1, a user device 100 may include a host 110 and a storage device 130” in [0028]. The examiner has reviewed the specification, but was unable to find “an external device” as claimed (i.e. it appears the user device includes the host and storage device, and there appears to be no mention of an external device). 
Next, the specification discloses “the application program 112 may determine whether the execution of the trim operation on the storage device 130 is desired. The application program 112 may determine whether the execution of trim operation is desired or not by monitoring one or more parameters (e.g., performance of the storage device 130, lack of free storage space, or the number of free blocks)” in [0061]. If the result of this determination is Yes, then “In operation S130, the application program 112 may transmit a start command Start CMD to the device driver 116” (spec., [0063]). 
According to the specification, the application program residing in the host determines whether the execution of the trim operation on the storage device is desired, rather than the controller transmitting a trim request to an external device as claimed. (Note, [0065] and [0066] describe similar steps where the application program may determine a stop condition, and followed by transmitting a stop command to the device driver). Therefore, the specification appears to lack support for these transmitting steps. 
Lastly, the claims recite “receiving, by the controller, a pattern check start command from the external device; receiving, by the controller, a trim pattern from the external device; receiving, by the controller, a pattern check stop command from the external device; performing, by the controller, at least one pattern check operation in response to the pattern check start command until the pattern check stop command is received by the controller” (e.g. claim 1 lines 5-6 and 10-13). The examiner has reviewed the specification, but was unable to find support for these limitations. 
In [Fig. 4] and [Fig. 5], the specification discloses flowcharts illustrating an operation of an application program and a device driver respectively. As an initial note and as described above, the examiner was unable to support for an external device as claimed. Therefore, the examiner is unable to find support for any information received by the controller from an external device. 
Next, the specification discloses in [Fig. 5] and [0069]-[0073] “In operation S210, the device driver 116 may detect whether a start command Start CMD provided from the application program 112 is received… In operation S230, the device driver 116 may turn on the pattern checker 118. The pattern checker 118 may detect whether write data provided from the file system 114 is the same as a trim pattern… In operation S240, the device driver 116 may branch according to whether the stop command Stop CMD is received… In operation S250, the device driver 116 may deactivate or turn off the pattern checker 118” (also see [Fig. 7]). In other words, the specification appears to disclose the device driver receiving the pattern check start command, trim pattern and pattern check stop command, as well as performing the pattern check operation rather than the controller receiving these commands and performing the operation. At most, the specification appears to disclose the device driver generating and transmitting a trim command to the storage controller after the pattern checker is turned off (spec., [0071]). Accordingly, the claims appear to lack support for these receiving and performing steps. 
Note, the dependent claims are also rejected because they do not remedy the deficiencies inherited by their parent claims. Appropriate action is required. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165